EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Madeline Elkins on 3/23/21. Applicant agreed to amend the claims and the specification to correct for claim clarity issues and other minor issues, as well as to incorporate allowable subject matter into independent claim 38. Claims not in condition for allowance are also canceled.

The application has been amended as follows: 
In paragraph [0001] of the specification, insert --now U.S. Patent No. 10,123,770,-- after “2014,”.
In claim 25, line 2, replace the first “the” with --a--.
In claim 28, line 3, delete “different”.
In claim 29, line 1, replace ‘a’ with --the--.
In claim 30, line 1, replace “the patient” with --a patient--.
In claim 31, line 2, insert --acoustic waveforms-- after “receiving”.
In claim 31, line 3, insert --the-- after “upon”.
In claim 33, line 1, replace “a” with --the--.
Cancel claim 34.
In claim 35, insert --volume of-- before ‘tissue’.
In claim 36, line 1, replace “the patient” with --a patient--.

In claim 37, line 3, replace “a” with --the--.
Cancel claims 38-44.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not disclose that the membrane is deflected into an inner sloped surface of the frustoconical portion of the base while the membrane is retained in tension in response to a weight of the volume of tissue, in combination with the other claimed features. The closest prior art is US Pub 20040081273 to Ning, US 6478739 to Hong, and US 4,015,836 to Redington. Ning discloses a CT breast imaging apparatus with a patient table including a planar portion and a frustoconical portion. Hong discloses a wearable breast tissue examination device including a cushion that helps conform the support to the wearer and may provide an airtight seal against the wearer's body. Redington discloses a mammography machine for examining a pendant breast with a fabric sling to facilitate patient loading. Therefore, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793